Citation Nr: 1723146	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  07-18 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a dental disability, to include temporomandibular joint syndrome (TMJ) and bruxism.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel


INTRODUCTION

The Veteran had active air service from December 1966 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

In connection with this appeal, the Veteran testified at a hearing before a Veterans Law Judge in April 2011.  A transcript of that hearing has been associated with the claims file.  The Veterans Law Judge who presided over the hearing is no longer with the Board.  In a July 2015 letter, the Veteran was notified of that fact and was informed of his right to elect to have a new hearing before a current member of the Board.  In February 2014, the Veteran's attorney informed the Board that the Veteran did not wish to appear at a hearing before a current member of the Board.  Therefore, there is no bar to proceeding with the appeal at this time.

This matter was previously before the Board.  In a February 2012 decision, the Board denied the claim currently on appeal.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2013 Memorandum Decision, the Court vacated the Board's denial of the claim and remanded it to the Board for action consistent with the Memorandum Decision.  The Board remanded this case in March 2014 and February 2016 for additional development.  The case has now been returned to the Board for further appellate action.  


REMAND

The Board finds that additional development is required before the claim on appeal is decided.

As noted above, this matter was previously before the Board and was remanded in February 2016 in an effort to obtain an addendum opinion regarding the nature and etiology of the Veteran's dental disability.  A review of the record shows that the Veteran's claims file was returned to the VA Medical Center in September 2016.  However, at that time, the examiner noted that it was his recommendation that the Veteran be afforded a new VA examination by a different provider to obtain the requested opinion as the examiner was unwilling to provide additional rationale for the opinions he had previously provided.  

A review of the record shows that the Veteran was not afforded a new dental examination as suggested by the VA examiner.  Therefore, the Board finds that the development conducted does not adequately comply with the directives of the February 2016 remand.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Board finds that the Veteran should be afforded a new VA examination to determine the nature and etiology of any currently present dental disability, to include TMJ and bruxism.

Additionally, current treatment records should be identified and obtained before a decision is made in this case.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding, pertinent VA and private treatment records not already associated with the claims file.

2.  Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise, who has not already examined the Veteran, to determine the nature and etiology of any currently present dental disability, to include TMJ and bruxism.  The claims file must be made available to, and reviewed by the examiner.  All indicated tests and studies must be performed.

Based on the examination results and the review of the record, the examiner should provide an opinion as to whether any currently present dental disability, to specifically include TMJ and bruxism, is at least as likely as not (50 percent probability or better) etiologically related to the Veteran's active service, or otherwise had its onset during such service.  In forming the opinion, the examiner should consider, and specifically address, the lay statements provided by the Veteran regarding onset and continuity of his symptoms, and the medical literature submitted by the Veteran in support of his claim.  

Additionally, the examiner should provide a rationale for all opinions provided, preferably citing to specific evidence in the file and/or accepted medical or dental authority.  

3.  Confirm that the VA examination and opinion report comports with this remand and undertake any other development found to be warranted.

4.  Then, readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2016).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




